 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDKansasCityTerminalElevatorCompanyandDonald D.Spoeneman.Case 17-CA-1095114 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 2 February 1983 Administrative Law JudgeTimothy D. Nelson issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the Union Party-in-Interest filed a replybrief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified. 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,KansasCityTerminal Elevator Compa-ny, KansasCity,Kansas, its officers,agents, succes-sors, and assigns, shall take the action set forth inthe Order as modified.1.Substitute the following for paragraph 1.iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn agreeing with the judge's finding that the Respondent did not viewSpoeneman's card playing as a repeat offense, we note that the creditedtestimony shows the only version of the suspension letter received bySpoeneman prior to the hearing herein indicates that the conduct forwhich he was suspended was a first offense, which according to the Re-spondent's progressive disciplinary system should have been cause onlyfor a written disciplinary warning and not the 3-day disciplinary suspen-sion meted outWe do not adopt the judge's recommendation that this proceeding bereferred to the U S Attorney's office to determine whether perjury pro-ceedings should be brought against the Respondent's witnesses In ourview, based on a careful review of the record, the evidence falls far shortof establishing that any witness gave perjured testimonyIn addition, it is Member Dennis' view that the dissent, in urging re-versal of the judge and a finding that Spoeneman was discharged forcause, minimizes the critical and flagrant inconsistencies in the Respond-ent's position, suggests that Spoeneman's known union activities ceasedwith the election, when in fact they continued for a considerable period,and ignores the Respondent's unconcealed resentment of Spoeneman'sunion activities, as evidenced by its postelection statement that Spoene-man's "butt [was] as good as gone" When these facts are given due con-sideration, as they were by the judge, the conclusion is warranted thatthe Respondent would not have issued a 3-day disciplinary suspensionagainst Spoeneman for a first offense had he never engaged in union ac-tivities2We find that a broad remedial order is not warranted in this caseSeeH,ckmott Foods,242 NLRB 1357 (1979)Furthermore, we shall modify the expunction order to conform to thelanguage set forth inSterling Sugars,261 NLRB 472 (1982)"1.Cease and desist from discriminating againstemployees with respect to their hire, tenure, orother terms and conditions, or in any like or relat-ed manner interfering with, restraining, or coercingemployees in the exercise of the rights guaranteedthem by Section 7 of the Act."2.Substitute the following for paragraph 2(b)."(b)Expunge from Spoeneman's personnelrecords and all other files any reference to his sus-pension and notify him, in writing, that this hasbeen done, and that evidence of his unlawful sus-pension will not be used as a basis for future per-sonnel action against him."3.Substitute the attached notice for that of theadministrative law judge.CHAIRMAN DOTSON, dissenting.Ido not agree with my colleagues that the Re-spondent violated Section 8(a)(3) by issuing the 3-day suspension to employee Spoeneman. The pas-sage of time and the lack of any linkage betweenthe employee's union activities and the disciplinaryaction is too remote to warrant a finding that theRespondent's decision was motivated by the em-ployee's concerted activities.The Respondent operates two grain storage ele-vators. It has a progressive disciplinary system forsafety rule infractionswhich includes a writtenwarning for a first offense and a written warningwith a 3-day suspension for a repeat of the same ora similar violation.Spoeneman operates scale equipment on the scalefloor at elevator no. 1 and beginning in June 1981served as the Union's in-plant contact and solicitedauthorization cards. In September of that year theUnion won a Board-conducted election, in whichSpoeneman was a union observer. He was laterelected steward.In mid-October, Spoeneman received a "first of-fense" written warning for leaving the scale roomunattended. The appropriateness of this warning isnot contested. However, several months later on 6April 1982, the employee again left his assigned jobon the scale floor to play cards in the scale roomoffice.As a result of Spoeneman's action the nextmorning he was notified of his suspension for 3days for the card playing. Although the initialwarning letter issued to Spoeneman indicated thatthe card playing was not viewed as a second safetyviolation, according to the Respondent this letterwas in error and the card playing amounted to asecond safety violation similar to his October of-fense.The judge determined that Spoeneman's suspen-sion resulted from his union activities. He foundthat the card playing was not a repeat offense and274 NLRB No. 10 KANSAS CITY ELEVATOR COthe reason advanced for the suspension was pretex-tual.Inmy view, my colleagues have emphasizedform over substance in resolving the issues in thiscase.Whether you view Spoeneman's second of-fense as another safety violation or card playing,the simple fact is that Spoeneman engaged in twoinstancesof improper conduct which warranteddisciplinary action. It is very possible that the Re-spondent's initial determination that Spoeneman en-gaged in a second safety violation was incorrect,but there is no evidence in the record to show thatthe Respondent's decision, whether it be right orwrong, was based on discriminatory considerations.The only factor left is the timing, and Spoeneman'ssuspension is too remote in time from the campaignand the election to find a violation. Here the sus-pension occurred nearly 6 months after the em-ployee's union activities and during this periodthere is no evidence of a connection between thedisciplinary action and the employee's union in-volvement.Rather the employee was disciplinedfor cause, that is, for leaving his work area asecond time.Accordingly, for these reasons Iwould dismiss the complaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, loin, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discriminate against employees,including by singling them out for harsh discipli-nary treatment, because they are involved in activi-tieson behalf of American Federation of GrainMillers,AFL-CIO, Local Union No. 16, or anyother unionWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.47WE WILL make Donald Spoeneman whole bypaying him backpay, with interest, for the wageshe lost as a result of our unlawful suspension ofhim without pay in April 1982.WE WILL rescind and expunge from our recordsthe suspension notices which we issued to Spoene-man at that time and we will take no further actionin the future against Spoeneman based on those no-tices or the incident to which they refer.KANSAS CITY TERMINAL ELEVATORCOMPANYDECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge.Donald D Spoeneman, an employee of Kansas City Ter-minal Elevator Company (Respondent), filed unfair laborpractice charges in this matter against Respondent onApril 20, 1982 1 Following an investigation, the RegionalDirector for Region 17 of the National Labor RelationsBoard issued a complaint and notice of hearing againstRespondent on May 20. The complaint, substantiallyadopting the charge which spoeneman had filed, allegedthat Respondent issued a 3-day disciplinary suspension toSpoeneman because of his activities on behalf of Ameri-canFederation of GrainMillers,AFL-CIO, LocalUnion No. 16 (Union) and because he engaged in otherconcerted activities protected by the National Labor Re-lationsAct (Act),all in violation of Section 8(a)(3) and(1) of the Act.Respondent answered through counsel, admitting thatitsoperations properly rendered it subject to the Board'sjurisdiction, that certain persons named in the complaintand referred to hereinafter were its supervisoryagents,and that it issued the disciplinary action against Spoene-man, all as alleged. Respondent denied only the allega-tions in the complaint that it was motivated by unlawfulconsiderations in taking such disciplinary action.Iheard the matter in trial at Kansas City, Kansas, onDecember 16, at which time all parties appeared as indi-cated above and were given full opportunity to presentevidence and be heard. I have considered timely posttrialbriefs filed by all parties.The Issue and the Applicable Legal TestsThe soleissueiswhether Respondent was motivatedby unlawfully discriminatory considerationswhen itissued a 3-day disciplinary suspension without pay toSpoeneman, ostensibly because Spoeneman had beenplaying cards with a state inspector during scheduledworking time, but during a lull in the production proc-essWhere, as here, Respondent has urged that nondis-criminatory grounds (employee misconduct) promptedthe discipline challenged by the complaint, a "causation"IUnless otherwise specified, all dates hereinafter are in 1982 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDanalysismay be necessary, prescibed inWright Line2asfollows.First,we shall require that the General Counselmakea prima facieshowing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision Once this is es-tablished, the burden3 will shift to the employer todemonstrate that the same action would have takenplace even in the absence of the protected conduct-ed. [251 NLRB at 1089.]On the entire record, I make theseFINDINGS OF FACTA. General BackgroundRespondent, a Missouri corporation, operates grainelevators at two facilities in Kansas City, Missouri, in-cluding the one involved herein, a riverside facility serv-icing mostly barge traffic, known as Elevator No. 1 4 Atall times material herein, Lloyd McDaniel has been thesuperintendent over operations at Elevator No. 1. LouisBarrack has been the assistant superintendent since April12, 1982 There are roughly 17 nonsupervisory employ-ees at the elevator. These include Charging Party Spoen-eman who has been employed since November 1979 as aweighmaster, responsible for weighing inbound and out-bound grain traffic as it passes through his scale room.The Union began an organizing campaign at the eleva-tor in June 1981, using Spoeneman as its principal in-plant contact and authorization card solicitor. Pursuantto a representation election petition, an election was con-ducted under Board auspices on September 4, 1981,which the Union won.-5 Spoeneman was the Union's ob-server during that election. Spoeneman was later electedas the Union's observer during that election Spoenemanwas later elected as the Union's steward. Respondentconcededly knew of these activitiesDuring the period June 1, 1981, to September 1, 1982,responsibility for the overallmanagement of Elevator2Wright Line,251 NLRB 1083 (1980), enfd (expressing reservations asto allocation of burdens) 662 F 2d 899 (1st Cir 1981), cert denied 455US 989 (1982) And seeNLRB v TransportationManagementCorp, 674F 2d 130 (1st Cir 1982),cert granted459 U S 1014 (1982)2 In addition to the "burden shift" language in the quoted passageabove, see alsoWright Line,supra, 251 NLRB at 1088 in 11, in whichthe Board emphasizes that the"ultimate burden"of proving a violationby a preponderance of the evidence remains with the General Counsel Inote also that the Board and some courts of appeal are in disagreement asto the precise nature of the employer's burden after a prima facie case ofunlawful discrimination has been made out, and that these issues are thesubject of certiorari review by the Supreme Court inTransportationMan-agement,supra4Respondent annually purchases goods and services valued in excessof $50,000 directly from outside Missouri5The Board certified the Union as the exclusive collective-bargainingrepresentative,but, as the parties further stipulated, Respondent has re-fused to recognize or bargain with the Union as such pending a judicialtest of the certificationAs a historical postscript, I note that Respond-ent's challenge to the certification was unsuccessful SeeKansas City Ter-minal Elevator Co v NLRB,697 F 2d 269 (8th Cir 1983), in which theUnited States Court of AppealsfortheEighth Circuit sustained theBoard's certification and enforced the Board's subsequent bargainingorder issued in connection with its finding that Respondent had violatedSec 8(a)(5) of the ActNo. 1 had been contracted by Respondent to a manage-ment company called FAR-MAR-CO. Chuck Finch, op-erationsmanager for that company, was effectively inoverall charge of the management of Elevator No. 1 andtwo other elevators.McDaniel reported directly toFinch on a regular basis.Finch was,in turn,responsibletoDwight Fenton, FAR-MAR-CO's vice president ofoperations.One operational innovation introduced byFAR-MAR-CO was a written set of safety policies con-tained in a "Safety Handbook"issued to all employees.That handbook contained an "Enforcement Policy" in-volvingprogressivediscipline,asfollows (emphasisadded):Enforcement of the FAR-MAR-CO Safety Pro-gram will be the direct responsibility of the Super-intendent at each facility,assisted by other plantpersonnel and the Safety Committee.Procedure for action to be taken for violation ofsafety rules:Firstoffensefor violating a rule will consist of awritten warningto the employee,with a copy to bekept in the employee personnel file.Second violationfor thesame or similar act,a writ-tenwarning issued with a copy to be kept in theemployee personnel file. This is to be followed by a3-day NoPay suspension.Thirdviolationof thesame or similar actwillresult in immediatetermination.Violation of a serious nature or any deliberateaction by an employee that willfully committedcauses personal injury to a fellow employee or em-ployees or deliberate destruction to company prop-erty will call for immediatetermination.Any action by an employee that creates a hazardouscondition to fellow employees or to company prop-ertywill also call for immediate termination.Example: Smoking inside a grain elevator.Crediting the undenied testimony of Rodney Baxter,Spoeneman'sassistant in the scale room,SuperintendentMcDaniel approachedBaxternear the timeclock duringa morning break about 2 weeks after the Union's electionvictory6 andsaid,"Well, Don don't know it yet, but hisbutt is as good as gone "On October 16, 1981, Spoeneman received a writtenwarning signed by McDaniel relating to an event of theprevious day in which Spoeneman assertedly had been6 If Baxter's initial estimate of the timing is correct,thiswould havebeen in late September Elsewhere, however, Baxter indicated the vagueimpression that the conversation may not have happened until afterSpoeneman had received a warning on October 16, discussed next If itwere necessary to the outcome to identify the timing of McDaniel's state-ment to Baxter(and I do not believe that it is) I would rely on Baxter'sinitialestimate that it happened about 2 weeks after the election Notonly does Respondent appear implicitly to have adopted that estimate (RBr 17), but Respondent's failure to obtain from McDaniel any denial ofany aspect of Baxter's account here warrants the inference adverse to Re-spondent-thatMcDaniel made these remarks relatively near the electiondate KANSAS CITY ELEVATOR COcareless in leaving the scale floor unattended for someperiod of time during which a "choke-down" occurredin a garner (a type of receiving bin for grain before itpasses through the scale), thereby causing an overflowand then the automatic shutoff of the flow of grainthrough the elevator. This was characterized by McDan-iel as a "serious safety violation" on Spoeneman's part 7From the mutually harmonious or uncontradicted fea-tures of Spoeneman's and Finch's testimony, I find thatSpoeneman protested after receiving this warning he hadleft the scale room to discuss a loading schedule discrep-ancy with a foreman and only after so advising his assist-ant,BaxterSpoeneman surmised before Finch andMcDaniel that Baxter must not have heard him due tothe background din of the machinery, that this is whythe garner had been left unattended, and therefore thatSpoeneman had not truly been negligent. McDaniel re-plied to this that Spoeneman was "lucky," commentingthatmanagement was planning to issue a 3-day discipli-nary suspension to another employee, Ronnie Shelton,for a safety violation becuase he had failed to cover a binopening with a protective grating Hearing this, Spoene-man protested the plan to give Sheltona suspensionwithout having first issued a warning letter to him; andSpoeneman vowed to "grieve" any such suspensionAfter Spoeneman left, Finch advised McDaniel that,under the above-quoted company rules, a 3-day suspen-sionwould be premature in Shelton's case because nopriorwrittenwarning had been issued to Shelton; andShelton received only a written warning for his "safety"violationCrediting Spoeneman's undenied testimony (well cor-roborated by Baxter), about a week after October 16,Spoeneman had occasion to ask McDaniel to come tothe scale floor to assist in settling complaints involvingan outside contracting crew which was relining thescale,usingpower equipment. Spoeneman first said thatas a "member of the safety committee,"8 he wished toprotest a violation of safety policy in the use by the re-lining contractor's workmen of a power saw which wasemittingvisible sparks within the dust-filled scale room(dust explosions notoriously being the principal safetyhazard ina grainelevator).McDaniel replied that he"couldn't help that," and that Spoeneman should "quitplaying private detective and mind [his] own business."This caused Spoeneman to protest that, as a member ofthe safety committee, this was his "business."WhenMcDaniel repeated that he could not "help that," Spoen-eman pulleda unionshop steward's buttons from hispocket, saying, "Well, if being on the safety committeewon't get it, maybe this will, we'll write a grievanceover this safety violation." McDaniel then became floridand shouted, "You son of a bitch, those mother fuckers' I assume hereafter, without deciding, that Spoeneman's alleged mis-conduct in this instance is properly characterizable as a "safety" viola-tion9The above-described "Safety Handbook"contemplates establishmentof a safety committee which consists, inter alia, of employee-members Itis not disputed that Spoeneman was one such membersThe button, about 2 inches in diameter, contained the legend "Ameri-can Federation of Grain Millers Shop Steward" in red lettering on awhite background49aren'trunning this elevator," causing Spoeneman toclose the conversation with the statement. "I hope youdon't blow it up while I'm up here."B. Spoeneman'c SuspensionNo one disputes that on the afternoon of April 15,during a routine lull in the flow of grain through thescale room, i ° Spoeneman left the floor of the scale roomand went into his office a few steps away, leaving Baxteron the floor Spoeneman then joined a state inspector' iwho was already seated at Spoeneman's desk playing sol-itaire,whereupon the state inspector dealt out a hand ofcards.Almost immediately,AssistantSuperintendentLouis Barrack walked into the scale room office and, no-ticing the card players, casually asked Spoeneman: "Hebeatin' you?" Barrack then left the office and Spoenemanreturned to the floor.Spoeneman does not dispute that card playing duringworking hours was a discouraged practice, but Spoene-man also insists-and he is well corroborated byBaxter-that the practice is common during productionlulls, occurring several times each week Spoeneman alsotestified that he had seen McDaniel himself playing cardsduring worktime with another state inspector. McDanieldenied this latter testimony.McDaniel also admitted,however, that in early January, he found Ronnie Sheltonand Rodney Baxter playing cards in the scale room andthat he merely instructed Shelton to get back to his workarea inanother department, scolding him for "being outof hisassignedwork area." McDaniel also explained inhis testimony at this point, "Since that was a first occa-sion I witnessed them playing cards, I just chewed themout rather than writing them up." I credit Spoeneman'sand Baxter's testimony that card playing, while discour-aged,was a relatively common phenomenon. And, al-though I do not believe it is critical to the outcome, Ireadily credit Spoeneman's testimony thatMcDanielhimself had engaged in the practice For reasons elabo-rated below, I found McDaniel to be an untruthfuland/or unreliablewitness on many material points. Icannot, therefore, credit his denial that he had everplayed cards during worktime.It isnot disputed, and I find from McDaniel's testimo-ny, that Barrack reported to McDaniel shortly after theevent that he had seen Spoeneman playing cards withthe state inspector. I also find from McDaniel's andFinch's harmonious testimony that McDaniel then calledFinch, informed the latter of Spoeneman's card playing,and indicated to Finch his disposition to issue a 3-daydisciplinary suspension. Further, from the same harmoni-ous sources, I find that Finch told McDaniel that hewished to check first with his superior, Fenton, thatFinch then did so, and that Finch then called McDanielback, about 4:30 p.m., saying that Fenton had approvedthe issuance of such a suspension. Beyond that, the testi-10 Such lulls, often occasioned by the need to reposition barges so thatgrain may be drawn from or loaded into a different hatch, or to bring anew barge into position, are common in the daily operation of the eleva-tori1State inspectors are regularly on hand at the elevator to ensurecompliance with weight and measurement standards 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony of McDaniel and Finch about these and relatedmatters is highly unreliable 12Ido not believe that McDaniel and Finch ever dis-cussed during their conversations on the afternoon ofApril 15 that Spoeneman's card playing was essentially"similar" (within the meaning of the quoted "Enforce-ment Policy") to the matter for which Spoeneman hadreceived a written warning 6 months earlier.WhileMcDaniel sought at one point vaguely to make thatclaim, and although he was virtually implored duringquestioning from the bench to amplify that claim,McDaniel utterly failed to provide any reliable accountof when or how this matter was discussed. Indeed, everyaccount of his conversations with Finch on April 15 pur-porting to recall the words used by the participants con-tradicts every other account; and each account fails toinclude any specific exchange suggesting that Spoene-man's card playing was then viewed as a "repeat" viola-tion.Finch waspresent during McDaniel's testimony underadverse examination and therefore had an opportunity toobserve the failings alluded to above Finch purported torecall that he raised the "repeat" character of Spoene-man's conduct in his first discussion with McDaniel, thenalsowith Fenton, and then specificallyagain in hissecond conversation with McDaniel Fenton did not tes-tify, despite the evident value to Respondent of corrobo-ration on this point after McDaniel's dismal performance.Finch presented a more plausible testimonial demeanorthanMcDaniel, but I do not believe him either.13 Theadditional findings below, reflect, inter alia, that the sus-pension notice which was prepared by McDaniel in ac-cordance with Finch's authorization still failed to charac-terize Spoeneman's card playing as anything other than akind of "first offense."Moreover, those findings reflectthat the suspension notice was not "revised" until sub-stantially later.'IMcDaniel testified first and at greatest length under adverse exami-nation by the General Counsel,during the General Counsel's case-m-chief, aboutthe details surrounding the issuance of a suspension notice toSpoeneman(and the subsequent"revisions"of that notice)Respondent'scounsel also pursued with McDaniel at this time the subject areas openedby the General Counsel McDaniel also testified under examination fromthe bench at this time,following Respondent'squestioningMcDanielproved to be so blatantly self-contradictory,vague, evasive,and utterlyunimpressive during these examinations-particularly as to the timing ofthe sequence of events resulting in the preparation of the various incarna-tions of the suspension notices for Spoeneman and the nature of the con-versations among management which preceded them-that I am persuad-ed that he was attempting,albeit vainly, to conceal guilty knowledgeRespondent urges on brief that McDanel's difficulties were understand-able and,in any case,of no import because they dealt with merely "tan-gential" mattersTo the contrary, as is further detailed in the main text,they go directlyto the question of management's actual motives in issu-ing a suspension to Spoeneman More particularly, they go to whether ornot management agents truly believedonApril 15thatSpoeneman's cardplaying amounted to a "repeat" violation,ie, one which was essentially"similar"within the meaning of Respondent'swritten "EnforcementPolicy" to the matter for which he had receiveda warningon October16, 198111Finch was called during Respondent'scaseHis "recollection" ofthe mention of Spoeneman's card playing as a "repeat"offense seemed tobe a contrived afterthought and did not emerge naturally in his accountof the intramanagement discussionson April 15A copy of what everyone now concedes was the origi-nally prepared suspension notice to Spoeneman14 is re-produced on the following page [omitted from publica-tion]. 15It is evident from the text of that suspension notice,and I find, that McDaniel, the admitted author, treatedSpoeneman's card playing as a first offense, unrelated toany previous rule violation which Spoeneman mighthave committed.16 And McDaniel's testimony clearlyentered the zone of invention when he testified that thiswarning was prepared by his secretary at his directionand was even given to Spoeneman later on the afternoonof April 15, after the second communication with Finch.Not only does the date (April 16) which he placed in hisown hand next to his signature contradict this, but thestory is inherently implausible and is contradicted byother testimony of McDaniel and Finch 17 as well as by14That is, G C Exh 7 G C Exh 4 is the copy whichMcDanielstates(falsely, as I find below) was prepared only shortly after G C Exh7was prepared,after theso-called clerical error was detected by Finchon that latterdocumentG C Exh3 is an intermediate version, essential-ly, a less substantially doctored version ofthe originalnotice than G CExh 4 is Why G C Exh 3 was prepared by Respondent's agents is un-clear on thisrecord I infer that it merely reflects a first stab by Respond-ent's agents at altering the original document-one which was quicklyabandonedas obviousand useless upon the realization that Spoenemanhad an undoctoredcopy of theoriginal15Lettersin the left-hand margin havebeen darkened for legibility,due to thefaintnessof the photocopy in evidence as the "original" ofG C Exh 716 Specifically,seeMcDaniel's concessionon the form that the "em-ployee" hadnotbeen "warnedpreviously," coupled withthe insertion ofBarrack's name underthe "FirstWarning" column I reject as the purestdissemblance McDaniel'sunworthyattempts to blame hissecretary (whowas not called to testify) for what hetermed mere"clerical errors" in themannerinwhich the form was completedMcDaniel admittedly dictatedthe text of,and subscribed to, the completedform,and if, in fact, Finchhad specificallytoldMcDaniel to treat Spoeneman's card playing as a"repeat"violation,McDanielwould not have dictated the "Company Re-marks" without some mentionof that factand would nothave over-looked the contradictoryentries notedaboveThatthis is the case isborne out further bythe ultimatedoctoringwith the form which Re-spondenteventuallyresortedto (G C Exh 4), in which the "CompanyRemarks" are amended, inter alia, to include the new sentence"This isyour second violation of negligence," and the otherentries arechangedto accord withthe notion that Spoeneman's card playingwas a type of"repeat" offenseThese emendations,reflecting Respondent's recognitionof a need to"repair," speak louder than anything they uttered from thewitness standaboutMcDaniel's and Finch'soriginalview of the cardplaying incident17 In orderto buttressRespondent'scurrentlymaintainedposition-that the text of the original warning was flawed simplydue to the errorof a clericalemployee, and was immediatelycorrected when the "clericalerror"waspromptly discovered by Finch-Respondent'sagents foundthemselvesobliged to squarethis positionwith anotherundisputed factthat Spoenemansomehow had received a copy of theoriginal unamend-ed suspension noticeIn order to do this, McDaniel claimed variously tothe effect that the notice was preparedon the afternoonof April 15 andwas given to Spoeneman that sameafternoon,as he was leaving work(seeTr 24 3, 26 16-21), and that the notice was preparedon the after-noon of April 15 Spoeneman was told ofhis suspension at that time, butSpoenemandid not receive the noticeuntilthe next morning (See Tr20 18-21 2) (Why Spoeneman would comein the next morning undersuch a scenarioisnot explained)In order toexplain howitwas thatFinch was able, as earlyas the nextmorning (i e, April 16) to detectfrom his officelocated at some distancefrom ElevatorNo I that therewere "clerical" errors onthe originalwriting,McDaniel was required to"recall" a hand-deliverymessenger system whichhe claimed was theprocess used to transmit the completed original noticeto Finch's officeon the afternoonof April 15 This was inherently unlikely and Finch ap-Continued KANSAS CITY ELEVATOR CORespondent's records, as I relate below Spoeneman'stestimony, on the other hand, contains an entirely plausi-ble scenario, and was sincerely givenSpoeneman credibly testified-and I find-that he wasnot informed of his suspension until 6 o'clock on themorning of April 16, when he reported for work andfound his timecardmissing andwas then informed byMcDaniel and Barrack directly that he was being sus-pended Spoeneman states that he protested that his cardplaying was a "first offense" and did not warrant a sus-pension under the Company's rules-a statement which,Spoeneman says, was not contradicted by either wit-ness. i8Spoeneman also testified that he then askedMcDaniel for a copy of the suspension letter, but thatMcDaniel replied:You'll have towait around until the girls come inbecause I don'thave aletter.Spoeneman testified that he then left the plant, ratherthan waituntilthe office employees ("the girls") werescheduled to arrive for work Crediting that undeniedtestimony of Spoeneman, and considering as well theApril 16 date which McDaniel placed on theoriginalsuspensionnotice, it is clear that McDaniel could nothave caused that notice to be prepareduntil,at the earli-est, somepoint on April 16 after Spoeneman had left theelevator to begin to serve out his suspension.Crediting Spoeneman further, after leaving the planthe telephoned office employee Vicky Guyer the sameday and asked her to mail him a copy of thesuspensionnotice.Guyer promised to do so, but whenSpoenemanhad still not received a copy of the letter by Monday,April 19, he again called Guyer, this time asking for notonly the letter, but also for a photocopy of the "Enforce-mentPolicy" in the Company's safety handbook. Guyerasked Spoeneman to wait on the line, then returned aftera brief delay to state that Spoeneman would get a copyof the suspension letter, but that McDaniel had advisedthatSpoenemanalready had a copy of the safety en-forcement policy.On April 20, Spoeneman received the above-quotedoriginal suspension letter inan envelope bearing an April19 postage meter date.19 This strongly shows-and Ifind-that evenas late asApril 19, Respondent's agentswere still content with the originalsuspension noticewhich treated Spoeneman's card playing as a "first of-fense." It further suggests that it was not until sometimeafter the letter was mailed to Spoeneman on April 19that someone in Respondent'smanagementfinally decid-ed to examine the original writing for consistency withthe published safety enforcement policy. And, quite evi-dently, it was the discovery of the discrepancy betweenparently recognized this By the time Finch testified, Finch "recalled"that he had obtained the text of the original notice through the mediumof a telephone call on the morning of April 16 to Louis Barrack Barracknever testifiedNone of these versions is belie"able on this record as awhole18McDaniel never directly addressed this testimony,and Barrack wasnot called as a witness18G C Exh 8 Despite this, McDaniel continued to insist that a "cor-rected"version of the suspension notice was mailed to Spoeneman onApril 1651the treatment of Spoeneman's card playing as a first of-fense and the imposition of a suspension which, underthe published policy, was reserved only for "similar"second offenses which accounts for Respondent's eventu-al development of the doctored (or "amended" records)which appeared in Spoeneman's personnel file.20What is clearest of all, however, from the creditedrecord, is thatMcDaniel's and Finch's accounts wereconcoctions-all geared to attempt to mislead the trier offact into believing that it had always been the intentionof Respondent's agents to treat Spoeneman's card play-ing as a "repeat offense" which warranted the impositionof a disciplinary suspension; and that the "clerical error"on the original writing was promptly detected and cor-rected on April 16, only shortly after it had been pre-pared .2 tC. Analysis, Ultimate Findings, and ConclusionsIhave no difficulty in concluding that the record con-tains strong prima facie indications that Spoeneman wasgiven a 3-day disciplinary suspension (rather than, atmost, an oral reprimand for card playing) because of hisunion activities as they manifested themselves during theUnion's organizing campaign and later, when Spoenemanclearly attempted in various ways to maintain a continu-ing union "presence" at the elevator during the periodthatRespondent has tested the Board's certificationThus, it is clear not only that Respondent knew of suchactivities, but also that Spoeneman was the target of con-siderable resentment for engaging in such activities, asevidenced by McDaniel's statement to Baxter after theelection that "Don['s] ..butt is as good as gone."2220 It may be that this discovery was made on April 19, prompted bySpoeneman's specific request to receive not only the suspension letter,but also a copy of the safety enforcement policies Such a finding wouldbe consistent with the cover memo placed on Respondent's copy of theultimate revision of the suspension notice (i e, G C Exh 4) which cover-ing memo is itself dated"April 19,1982" and statesTO AMMEND [SIC] PREVIOUS WARNING WHICH WAS AMISSTATEMENT DUE TO CLERICAL ERRORIf this is so, then it would be probable that the discovery of the damagingdiscrepancy(or "misstatement due to clerical error")was not made untilafter someone had already placed the original writing in the mail toSpoeneman I would not place great stock in the date on that coveringmemo,however, given the virtually indisputable evidence that McDanielback-dated his own signature on the"revised"notice to "April 16 " It isjust as possible that all of this fiddling with the records did not take placeuntil sometime later,perhaps triggered by Respondent's receipt of Spoen-eman's unfair labor practice charge in the instant case, which he filed onthe same date that he received Respondent's suspension letter,April 2021McDaniel's various versions are so internally contradictory and im-probable' that there is every reason to believe that he was consciously at-tempting to fabricateParticularly on the question when the alleged"clerical error"was discovered on the original suspension notice andthen corrected, the stories told by both McDaniel and Finch are so mutu-ally inconsistent and at odds with Respondent's own records to warrantthe inference that each was lying It is not within my province to judgewhether perjury was committed It is my recommendation, however, thatthe Board,acting through its traditional agent for such purposes, theoffice of the General Counsel, refer the record in this proceeding to theappropriate United States Attorney for a determination whether to initi-ate perjury proceedings against either McDaniel or Finch or both22 On brief(at 17) Respondent's counsel argues that McDaniel's state-ment to Baxter"is too vague to prove anything"In this regard,counselasks rhetorically "Who is Don?What does `as good as gone' mean'sGone where?" As Respondent admits, there was only one "Don" at Ele-Continued 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese features, coupled with the subsequent "second-step" disciplinary action against Spoeneman, allow theinference that the former prompted the latter. Of course,as Respondent stresses, if one focuses on the substantialpassage of time between the election and the point in thefollowing April when Spoeneman received the discipli-nary suspension, this would tend to weaken or attenuatethe inference that Spoeneman'sunionactivitieswerecausative factors in the disciplinary action. This is espe-cially so, as Respondent argues, when it is not disputedthat Spoeneman was, in fact, engaged in a recognizedform of employee misconduct by playing cards duringworktime. With matters in this posture,and assuming, ar-guendo, that thoselatterfactors would tend to bring therecord back to, ornear, a stateof "equipoise" on the ul-timate questionof discrimination,23 I amneverthelesspersuaded thatRespondent'spurported reliance onSpoeneman's card playing as the cause for the discipli-nary suspension was simply a pretext to maskan unlaw-fully discriminatory purpose.There is, first of all, the strong evidence that Respond-ent's agentshave found it necessary to lie about the cir-cumstances leading to the issuance of the suspensionnotice to Spoeneman and have also found it necessarybelatedly to "amend" their records to conform to theircurrent legal position that Spoeneman was guilty of a"repeat" or "similar" violation involving "safety." Theseattempts to restructure the factsare, inthemselves,highly suggestive of an attempt to conceal evidence ofan unlawful purpose.24 Certainly, those efforts reflect animplicitadmissionby Respondent that the original sus-pension notice was inconsistent with Respondent's pub-lished safety enforcement policies. And, even absent suchan admission,Iwould have no difficulty finding on thisrecord that Spoeneman's card playing was not genuinelyviewed by Respondent's agents aseither a "safety" viola-tion or a violation which was "similar" incharacter tothe matter which had occasioned his receipt of a warn-ing notice 6 months earlier As to the question whetherSpoeneman's card playing involved a "safety" issue,Finch effectively conceded that it did not involve asafety threat for Spoeneman to be playing cards in hisoffice (a regular worksite for him in any case) so long asBaxter was on the scale room floorAs to Respondent's treatmentof the card playing as"similar" to the type of violation attributed to Spoene-man 6 months earlier, there areplainindications that Re-spondent's agents did not in other circumstances treatcard playingas "similar" to a previous "safety" infrac-tion.The clearest exampleis inRespondent's admittedtreatment of Rodney Shelton Finch testified that an "ob-vious safety hazard" had been brought to his attention bythe "safety manager" who reported that "several times"valor No I And if counsel truly believed that there was some innocuousalternativemeaning toMcDaniel's reference to Don's "butt" being "asgood as gone," he would have been well advised to invite McDaniel attrial to spell it out For, absent a convincing alternative explanation, IfindMcDaniel's statement to be the plainest kind of expression that Re-spondent had determined by that early date to rid itself of Spoeneman23 See the First Circuit's discussion inNLRB v Wright Line,supra, 662F 2d at 904-90524 Shattuck Denn Mining Corp,151NLRB 1328, 1336 (1965), enfd362 F 2d 466, 470 (9th Cir 1966)grateswere not being placed over holes on the tops ofbins.25 In response, Finch stated that he instructedMcDaniel to deal with it, and that McDaniel had, inturn, "brought that to the attention" of Rodney Shelton,the responsible employeeExplaining further,Finchstates that he received an additional report thereafterfrom the "safety manager" that the holes in the binswere still uncovered, causing Finch to make a personalinspection to verify this fact and then to query McDanieland verify that McDaniel had earlier "instructed thisman to put the grates over the holes." Upon receivingMcDaniel's certification that Shelton had been warnedabout the matter beforehand, Finch states that he thenauthorized Shelton to receive a written warning (but nota disciplinary suspension) 26It is significant that, Shelton's previous record of plain"safety"-related violations onmore than one occasionnotwithstanding, Finch and McDaniel did not view Shel-ton's later card playing infraction with Baxter as being"similar" in character to those earlier violations. Rather,as noted, McDaniel merely viewed this as a "first occa-sion" causing him to decide to "just chew them out,rather than writing them up." This is one more indica-tion thatMcDaniel had ulterior purposes in treatingSpoeneman in a markedly different way when Spoene-man was similarly detected in a "first occasion" cardplaying infraction. And it gives the lie to any claim thatRespondent's agents genuinely were inclined to treatcard playing as "similar" in character to "safety"-typeviolations.For all of those reasons, and not being required inthese matters to be anaif,27Iconclude that Respond-ent's professed reasons for suspending Spoeneman werenot its true reasons. Clearly, a more probable explanationfor those actions on this record was Respondent's unlaw-fully prompted desire to hasten Spoeneman's advance-ment through its progressive disciplinary system, all inaccordance with a fixed determination reached after theUnion's election victory ultimately to get rid of Spoene-man, as evidenced by McDaniel's admission more than 6months earlier that Spoeneman's "butt is as good asgone."Where, as here, a single, unlawful purpose has beenfound to have influenced the discipline visited upon aunion activist,Wright Line-typeanalyses do not evencome into play 28 Even if, arguendo, Respondent couldbe said to have been influenced by "dual motives," how-ever, the same considerations set forth above require meto conclude that Respondent failed in itsWright Lineburden of demonstrating that it would have taken thesame action against Spoeneman even if he had never en-gaged in protected activities. Since Respondent has notcome forward with enough evidence of innocent motiva-25As Finch explained "A man could fall down in thereand hurthimself "26 Even though, by Finch's admission, Shelton's violation was a repeatof a safety violation about which he had been "verbally" warned earlier,Finch did not permit Shelton to receive a disciplinary suspension upondiscovery of that repeat violation because it somehow made a "differ-ence" to Finch that the first warning was merely "verbal " Tr 16927 Shattuck Denn Mining v NLRB,supra, 362 F 2d at 47028 251 NLRB at 1083-84 KANSAS CITY ELEVATOR COtion even to bring the record back to a state of "equi-poise" on the ultimate issue of discrimination,Ineed notconcern myself with the more subtle questions pendingcertiorari review by the Court inTransportationManage-ment v. NLRB,supra, as to the precise nature of an em-ployer's burden after the General Counsel has made aprima facie case.CONCLUSIONS OF LAW1,Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and its unfair practices described below affect commerce.2TheUnion is a labor organization within the mean-ing of Section 2(5) of the Act3By imposing a 3-day suspension from work withoutpay on its employee Donald Spoeneman, Respondent hasdiscriminated against an employee with respect to thehire, tenure, or other terms and conditions of employ-ment of employees in order to discourage membership ina labor organization and thereby has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and(1) of the Act.THE REMEDYHaving found that Respondent violated the Act as al-leged in the complaint, I shall recommend that Respond-ent be ordered to cease and desist from unlawful behav-ior,29 that it make Donald Spoeneman whole, with inter-est, for the wages he lost as a result of his suspensionwithout pay,30 that Respondent rescind and expungefrom its records all copies of the disciplinary suspensionnoticeswhich it issued 31 and take no further actionagainst Spoeneman based on those notices or the incidenttowhich they refer,32 and that Respondent post an ap-propriate notice and comply with its provisions.29Respondent'sconduct directed at the Union'smost visible in-plantrepresentative,and occurring during a period when Respondent was re-fusing to honor the Board's certification of the Union as the unit employ-ees' bargaining representative, appears to have been cynically calculatedto discourage further employee sympathy for or activities on behalf ofthe Union,as well as to move Spoeneman a critical second step down thepath to eventual terminationFor thesereasons,and becausesuch viola-tions strike directly at the heart of employee rights under the Act, 1in-clude "broad"cease-and-desist language in my recommended Order30 All amounts necessary to make Spoeneman whole are to be comput-ed in accordance with the formulas and policies established inF WWoolworth Co,90 NLRB 289 (1950), andFlorida Steel Corp,231 NLRB651 (1977) See aslsoIsis Plumbing Co,138 NLRB 716 (1962)31That is,allcopies,including the variously"amended" versions32 This is not to be construed as preventing Respondent from evenhan-dedly implementing and applying rules or restrictions on the use of work-time by employees53On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed33ORDERThe Respondent, Kansas City Terminal Elevator Com-pany,Kansas City, Kansas, its officers, agents, succes-sors, and assigns, shall1.Cease and desist fromdiscriminating against em-ployees with respect to their hire, tenure, or other termsand conditions of employment in order to discouragemembership in a labor organization,or in any othermanner or by any other means interfering with, restrain-ing, or coercing employees in the exercise of the rightsguaranteed in Section7 of the Act2Consistent with the "The Remedy," take the follow-ing affirmative action which is necessary to effectuatethe purposes of the Act(a)Make its employee Donald Spoeneman whole, withinterest,for wages he lost as a result of Respondent's un-lawful suspension of him without pay for 3 days(b)Rescind and expunge from its records all copies ofdisciplinary suspension noticeswhich it issued againstSpoeneman linked to his having played cards on April15, 1982, and take no further action against Spoenemanbased on those notices or the incident to which theyrefer.(c)Preserve and, on request, make available to theBoard or its agents all payroll and other records neces-sary to compute the amounts necessary under this Orderto make Spoeneman whole.(d)Post at its Elevator No. I the attached noticemarked "Appendix."34 Copies of the notice, on formsprovided by the Regional Director for Region 17, afterbeing signedby theRespondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.33 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses34 If this Order is enforced by a Judgment of a United States Court ofAppeals,thewords in the notice reading "Posted by Order of the Na-tional Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "